Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 1 of 17 Page ID #:1
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 2 of 17 Page ID #:2
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 3 of 17 Page ID #:3
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 4 of 17 Page ID #:4
         Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 5 of 17 Page ID #:5




        20.Plaintiffwas taken via ambulance to Good Samaritan Hospital, Emergency
     Department. Plaintiffwas examined, informed that she had a concussion, and told to
 2
     follow-up with her primary care physician.
 3
        21. October 2018, Plaintiffbegan having brain seizures. Plaintifftakes seizure
 4
     medication. Plaintifflacks the ability to concentrate and loses her train of thought easily.
 5
     As a result of this incident, Plaintiff's nerves are bad and she shakes a lot.
 6
        22. In addition, Plaintifflost her number twenty (25) tooth due to Passenger 2,
 7
     kneeing her in her mouth. Plaintiffonce had a beautiful smile and now she is missing a
 8
     tooth.
 9
        23.Plaintiffhas been incapacitated and under the doctor's care, since the incident.
10
     After the incident, Plaintiff is afraid to ride the bus or even be in public due to
11
     discrimination.
12
        24. Plaintifffiled a Claim with Defendant and she would contact Defendant every two
13
     (2) weeks for about four (4) months for a status and was informed by the Claim's
14
     Specialist the same information, repeatedly, "I'm working on it, give it some time; I'm
15
     investigating; can't locate documents; need more details." Plaintiffsubmitted a Claim
16
     twice and still has not obtain a status.
17      25.Plaintiff constantly stayed in close communication with her Claim's Specialist,
18   until her injuries made it difficult for her to be as persistent. Eventually, Plaintiffretained
19   an Attorney who contacted Defendant to obtain a status on Plaintiff's Claim and she has
20   also been given the run-around; provided different phone numbers to contact, which have
21   all resulted to nothing.
22      26. The Equality Act of 2019-2020: The Equality Act would provide consistent and
23   explicit non-discrimination protections for LGBTQ people across key areas of life,
24   including employment, housing, credit, education, public spaces and services, federally
25   funded programs, and jury service. This statute makes it unlawful for two or more
26   persons to conspire to injure, oppress, threaten, or intimidate any person of any state,
27   territory or district in the free exercise or enjoyment of any right or privilege secured to
28   him/her by the Constitution or the laws of the United States, (or because of his/her having
     exercised the same).
         Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 6 of 17 Page ID #:6




2                                      CAUSES OF ACTION
3
     COUNT I:
4
     Violation of Title II of the Civil Right Act (PUBLIC ACCOMMODATIONS)
5
        27. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
 6   though fully set forth herein.
7       28. 42 U.S.C. §2000a (a)All persons shall be entitled to the full and equal enjoyment of
8    the goods, services, facilities, privileges, advantages, and accommodations of any place of
9    public accommodation, as defined in this section, without discrimination on the ground of
10   race, color, religion, or national origin; amended— (1) in subsection (a), by inserting “sex
11   (including sexual orientation and gender identity),” before “or national origin”;...
12      29. Upon Plaintiff entering the bus, a passenger began making hateful gay slurs in
13   Spanish towards Plaintiff, not knowing that Plaintiff understands Spanish and she
14   understood every word that was said.
15      30. Plaintiff placed $8.00 (Eight Dollars) in the fare slot expecting to receive a Day­
16   Pass. After Defendant watched Plaintiff place $8.00 (Eight Dollars) in the fare slot, he
17   informed her that he does not give Day-Passes. Plaintiff asked what is she to do.
18   Defendant responded in Spanish, as though he could barely speak English; he began

19
     mumbling and began talking to a male passenger ("Passenger l ") in Spanish.

20
        31. As Defendant is talking to Passenger 1, Passenger 1 began approaching Plaintiff,

21
     while pushing a cart. As the cart approached Plaintiff, she placed her foot on the cart to
     keep distance between them. Defendant threatened to call the Police on Plaintiff for
22
     being frustrated, while calling Plaintiff a slang word for "Nigga" in Spanish.
23
        32. Immediately after Passenger 1 exited the bus, another passenger ("Passenger 2")
24
     ran from the back of the bus and said "oh I'm not like that fool, I'll fuck you up" and
25
     began physically assaulting Plaintiff, and they began fighting. She pulled out a knife to
26
     stop the fight and she asked Defendant to call the police.
27

28

                                                  -6-
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 7 of 17 Page ID #:7
         Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 8 of 17 Page ID #:8




     COUNT II:
 2
     42 U.S. Code § 1983, Deprivation of Rights
 3
        41. Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
 4
     though fully set forth herein.
 5
        42. Every person who, under color of any statute, ordinance, regulation, custom, or
 6
     usage, of any State or Territory or the District of Columbia, subjects, or causes to be
 7
     subjected, any citizen of the United States or other person within the jurisdiction thereof to
 8
     the deprivation of any rights, privileges, or immunities secured by the Constitution and
9
     laws, shall be liable to the party injured in an action at law, suit in equity, or other proper
10
     proceeding for redress...
11
        44. Upon Plaintiff entering the bus, a passenger began making hateful gay slurs in
12
     Spanish towards Plaintiff, not knowing that Plaintiff understands Spanish and she
13
     understood every word that was said.
14
        45. Plaintiff placed $8.00 (Eight Dollars) in the fare slot expecting to receive a Day­
15   P ass. After Defendant watched Plaintiff place $8.00 (Eight Dollars) in the fare slot, he
16   informed her that he does not give Day-P asses. Plaintiff asked what is she to do.
17   Defendant responded in Spanish, as though he could barely speak English; he began
18   mumbling and began talking to a male passenger ("Passenger 1") in Spanish.
19      46. As Defendant is talking to Passenger 1, Passenger 1 began approaching Plaintiff,
20   while pushing a cart. As the cart approached Plaintiff, she placed her foot on the cart to
21   keep distance between them. Defendant threatened to call the Police on Plaintiff for
22   being frustrated, while calling Plaintiff a slang word for "Nigga" in Spanish.
23      47. Immediately after Passenger 1 exited the bus, another passenger ("Passenger 2")
24   ran from the back of the bus and said "oh I'm not like that fool, I'll fuck you up" and
25                                                   -8-

26

27

28
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 9 of 17 Page ID #:9
       Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 10 of 17 Page ID #:10




     COUNT III:
     Harrassment
2
        56.Plaintiffre-alleges and incorporates by reference all preceding paragraphs as
 3
     though fully set forth herein.
4
        57.Harassment is when someone behaves in a way which offends you or makes you
 5
     feel distressed, intimidated, or humiliated. This could be abusive comments or jokes,
 6
     graffiti or physical and insulting gestures, and facial expressions. Harassment is a form
7
     of discrimination under the Equality Act 2019-2020 if it's because of or connected to
 8
     one of these things: age, disability, gender reassignment, race, religion or belief, sex,
 9
     and/or sexual orientation.
10
        58.Defendant's abusive treatment towards Plaintiffviolated Plaintiffs dignity and
11
     created an intimidating, hostile, degrading, humiliating and offensive environment for
12
     Plaintiff, while she was riding on the METRO bus, causing Plaintiffto get physically
13
     assaulted, resulting in a brain injury.
14
        59. Upon Plaintiffentering the bus, a passenger began making hateful gay slurs in
15
     Spanish towards Plaintiff, not knowing that Plaintiffunderstands Spanish and she
16
     understood every word that was said.
17      60.Plaintiffplaced $8.00 (Eight Dollars) in the fare slot expecting to receive a Day­
18   Pass. After Defendant watched Plaintiffplace $8.00 (Eight Dollars) in the fare slot, he
19   informed her that he does not give Day-Passes. Plaintiffasked what is she to do.
20   Defendant responded in Spanish, as though he could barely speak English; he began
21   mumbling and began talking to a male passenger ("Passenger 1") in Spanish.
22      61.As Defendant is talking to Passenger 1, Passenger 1 began approaching Plaintiff,
23   while pushing a cart. As the cart approached Plaintiff, she placed her foot on the cart to
24   keep distance between them. Defendant threatened to call the Police on Plaintifffor
25   being frustrated, while calling Plaintiffa slang word for "Nigga" in Spanish.
26      62.Immediately after Passenger 1 exited the bus, another passenger ("Passenger 2")
27   ran from the back of the bus and said "oh I'm not like that fool, I'll fuck you up" and
28                                               -10-
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 11 of 17 Page ID #:11
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 12 of 17 Page ID #:12
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 13 of 17 Page ID #:13
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 14 of 17 Page ID #:14
Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 15 of 17 Page ID #:15
       Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 16 of 17 Page ID #:16




        102.       Pursuant to California Civil Code §3294 "where is it proven by clear and
     convincing evidence that Defendants are guilty of oppression, fraud, or malice, the
2
     Plaintiff, in addition to the actual damages, may recover damages for the sake of example
3
     and by way of punishing Defendant."
4
        103.       Defendant did not care and he owed Plaintiff a Duty of Care and as a result
5
     of Defendant's breach of duty alleged herein, Plaintiff has suffered and continues to
6
     suffer physical, psychological, emotional, and economic damages.
 7
        104.       Plaintiff is obligated to retain legal counsel and to expend or incur liability
8
     for costs of suit, attorney's fees, and related expenses in an amount not yet fully
 9
     ascertained, but which will be submitted at time of trial for recovery by Plaintiff.

11
                                      PRAYER FOR RELIEF
12
            WHEREFORE Plaintiff, will ask for the following for each Cause of Action fo
13
     be awarded:
14
        1. For Compensatory Damages in the amount of$100,000.00;
15
        2. For General Damages in the amount of$200,000.00;
16      3. For Punitive Damages in the amount of$1,500,000.00;
17      4. For Attorney's Fees and Costs of this action; and
18      5. For such other relief as the Court deems just and proper.
19          Plaintiff hereby demands a jury trial.
20

21   Dated: August 27, 2020                     Respectfully submitted,
22
                                                THE LAW OFFICES OF ANGELA SWAN,
23
                                                APC
24
                                                           A,Jlf\A1l l tr--_
                                                         _jl--f f '"'fA,v'(;l
25                                              By: -----------
26
                                                     Angela Swan, Esq.
                                                     Attorney for Plaintiff
27

28                                                -16-
            Case 2:20-cv-07876 Document 1 Filed 08/28/20 Page 17 of 17 Page ID #:17



-.



                                                  VERIFICATION
      2
                     I am the Plaintiff in this action. I have read the foregoing VERIFIED
      3
            COMPLAINT FOR DAMAGES, and it is true of my own knowledge, except as to those
      4
            matters stated on information or belief, and as to those matters, I believe it to be true.
      5
                     I declare under penalty of perjury under the laws of the State of Califomja that the
      6
            foregoing is true and correct.
      7

       8      Executed on August 27, 2020, at Los Angeles, California


     IO
                                                         BY: qrl,'{1
                                                                  M�(�o;�           �()V'�.,-J
     11         ..                                     . MARIAH HOWAl�}�;;J>laintiff
                                                                         tJ  -�::
     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     '.25

     26

     27

     28

                          ....
